Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Claims 1-15 are the claims hereby under examination.
Information Disclosure Statement
The information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception regarding abstract ideas without significantly more. The Subject Matter Eligibility Test for Products and Processes will be referenced to in the following analysis and can be viewed in MPEP 2106 Patent Subject Matter Eligibility [R-10.2019].
	Regarding Claims 1, 8, and 15, Claim 1 is a method claim and Claims 8 and 15 are machine claims (Yes at Step 1), and the claims are directed to the judicial exception regarding abstract ideas (Yes at Step 2A Prong One). The claims recite the limitations “analyzing the plurality of digital voltage values to identify a physiological event based on (i) a change in magnitude of the digital voltage values and (ii) a duration of the change in the magnitude of the digital voltage values, the change in the magnitude of the digital voltage values and the duration of the change in the magnitude of the digital voltage values representing a first point in a two-dimensional feature space” and “categorizing the identified physiological event as the coughing event based on a threshold hyperplane existing in the two-
	Step 2A Prong Two requires the integration of the judicial exception into a practical application for the claimed subject matter to be patent eligible. 
Claim 1 recites additional element not directed to the judicial exception, the limitations being “obtaining, from a sensor included in a monitoring device worn by a patient, a plurality of digital voltage values.” The claimed step does not integrate the judicial exception with any machine that is integral to the claim or any other apparatus. The data can be received in any way (wired transmission, wireless transmission, in real-time, loaded in batches, etc.) from a generic sensor contained in a generic device (No at Step 2A Prong Two).
Claim 8 recites additional elements not directed to the judicial exception, the limitations being “a processor” and “a non-transitory memory having stored thereon executable instructions, which when executed cause the processor to perform operations including obtaining, from a sensor included in a monitoring device worn by a patient, a plurality of digital voltage values.” The claimed step does not integrate the judicial exception with any machine that is integral to the claim or any other apparatus. The additional elements recite generic computer parts used to obtain data in any way (wired transmission, wireless transmission, in real-time, loaded in batches, etc.) from a generic sensor contained in a generic device (No at Step 2A Prong Two).
Claim 15 recites additional elements not directed to the judicial exception, the limitations being “a monitoring device including a microcontroller and a piezoelectric sensor configured to output voltage 
Furthermore, the claims do not recite significantly more than the judicial exception and lack an inventive step (No at Step 2B). 
Regarding Claim 1, the claimed step of obtaining data from a sensor worn by a patient refers to insignificant extra-solution activity for data gathering that would be well-understood, routine, and conventional to one having ordinary skill in the art. Amoh is a reference paper on current technologies for developing ambulatory cough monitoring devices that teaches obtaining voltage values from a sensor worn by a patient (II. A. Sensors). 
Regarding Claim 8, the claimed limitation of using a processor in conjunction with a non-transitory medium having instructions that cause the processor to perform the step of obtaining data from a sensor worn by a patient refers to insignificant extra-solution activity for data gathering that would be well-understood, routine, and conventional to one having ordinary skill in the art. Amoh is a reference paper on current technologies for developing ambulatory cough monitoring devices that teaches obtaining voltage values from a sensor worn by a patient (II. A. Sensors). 
II. B. Limitations of Audio Sensors). The microprocessor likewise functions in its well-understood, routine, and conventional manner to obtain, digitize, and transfer data. These limitations together recite the insignificant extra-solution of data gathering. The claim also recites a generic computer device capable of performing the insignificant extra-solution activity of outputting a generic indicator to a display.
Regarding Claims 2 and 9, the claims further recite limitations directed to a judicial exception regarding abstract ideas for containing a mathematical relationship. The claims recite the limitation “wherein the threshold hyperplane is obtained by linear regression to optimize a margin between (i) a first class of one or more points in the two-dimensional feature space corresponding to a physiological event that is a coughing event and (ii) a second class of one or more points in the two-dimensional feature space corresponding to a physiological event that is not a coughing event.” The claims do not recite additional elements, as described above, that integrate the judicial exception in any practical application or recite significantly more than the judicial exception. Al-Momani is a reference paper on detection and classification of asthma attacks in wireless remote health monitoring systems that teaches that support vectors have extensively been used in classification of speech-like signals and were shown to provide higher classification capability for classification of cough than other techniques (3. Support Vector Machine (SVM) Classification).
Regarding Claims 3 and 10, each claim further recites a limitation directed to a judicial exception regarding abstract ideas. The claim recites “wherein the threshold hyperplane is updated based on a result of categorizing the identified physiological event as the coughing event such that (i) when the identified physiological event is categorized as the coughing event, the first point in the two-dimensional 3 Incremental SVM learning). The claimed steps described above not directed to a judicial exception fail to integrate the judicial exception in any practical application or recite significantly more than the judicial exception.
Regarding Claims 4 and 11, each claim further recites a limitation directed to the judicial exception regarding abstract ideas “updating threshold hyperplane to add the created point to the first class of the one or more points in the two-dimensional feature space” and two steps not directed to a judicial exception, “receiving input from the patient identifying a coughing event at an inputted time” and  “creating, using digital voltage values from among the plurality of digital voltage values corresponding to the inputted time, a point in the two-dimensional feature space.” The claimed steps not directed to a judicial exception merely recite the insignificant extra-solution activity of data gathering. The data gathered is not any new data and would be considered well-understood, routine and conventional to one of ordinary skill in the art.
Regarding Claims 5 and 12, each claim further recites a limitation not directed a judicial exception. The claim recites the limitation “when the identified physiological event is categorized as the coughing event, outputting an indication of the coughing event to a display” which is merely insignificant extra-solution activity for data outputting. The data is output generically in a way that would be considered well-understood, routine, and conventional to one having ordinary skill in the art.

Regarding Claims 7 and 14, each claim is further defined by specifying the type of sensor used. The sensor is used functions in its well-understood, routine, and conventional method of determining applied strain. Amoh is reference paper on cough monitoring devices that discusses using piezotransducers to detect coughing events (II. B. Limitations of Audio Sensors).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053.  The examiner can normally be reached on Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALEXANDER H CONNOR/Examiner, Art Unit 3791    

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791